EXHIBIT 10(c)

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on July 20, 2004,
between UNITED RENTALS, INC., a Delaware corporation (the “Company”), and Joseph
Ehrenreich (“Executive”).

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms pursuant to which the Company will employ Executive and
Executive will serve as Vice President and General Counsel of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the parties hereto agree as
follows:

 

1. Employment and Duties. During the Term (as hereinafter defined), the Company
shall employ Executive as its General Counsel and appoint Executive as a Vice
President of the Company. Executive shall have such duties and authorities as
are customary for the General Counsel of a publicly held corporation of the
size, type and nature of the Company.

 

2. Term. Subject to the provisions for termination included in this Agreement,
the term of Executive’s employment hereunder shall commence on September 1,
2004, or such earlier time as the parties may mutually agree in writing, (the
“Effective Time”) and end on December 31, 2008 (the “Term”). Unless either party
gives notice of non-renewal at least 60 day prior to the end of the then current
Term, the Term will extend for successive one-year renewal periods.
Notwithstanding anything contained herein to the contrary, in the event the
Company has refused to allow the Executive to commence his employment by, or on,
September 1, 2004, such refusal shall be treated as a termination of employment
for purposes of this Agreement, including, without limitation, paragraph 5
hereof.

 

3. Compensation and Other Benefits. For all services rendered by Executive to or
on behalf of the Company or its Affiliates (as defined below) during the Term,
the Company shall compensate Executive as follows:

 

(a) Base Salary.

 

(i) Effective as of the Effective Time, the base salary payable to Executive
shall be $425,000 per annum (the “Base Salary”), with annual increases, if any,
as may be approved in writing in the sole discretion of the Compensation
Committee of the Board and which shall be subject to adjustment as provided
below. The Base Salary shall be payable bi-weekly in arrears in accordance with
the Company’s normal payroll practices. The official action of the Board of
Directors increasing the Base Salary, if at all, shall be deemed to amend the
amount of the Base Salary stated in this paragraph 3(a).

 

(ii) Effective September 1 in each year, commencing with September 1, 2005, the
Base Salary in effect as of August 31 of such year shall be increased by an
amount necessary to adjust for any increase in the cost of living during the
one-year period ending on the immediately preceding June 30; provided, however,
that from and after January 1, 2007, if the annual Base Salary as adjusted for
inflation in accordance with the foregoing formula, is less than $500,000, the
Company will pay an incremental amount equal to the difference between the Base
Salary and $500,000. Any incremental amount payable pursuant to the proviso to
the preceding sentence will not be considered Base Salary for purposes of
calculating future inflation adjustments pursuant to this paragraph (i.e.,
future inflation adjustments will be calculated based on what Base Salary would
have been absent such incremental amount), but will otherwise be treated as Base
Salary. The cost of living shall be measured based on the Consumer Price Index
for Urban Wage Earners and Clerical Workers (CPI-W) selected areas (NY-NJ-CT),
all items index published by the Bureau of Labor Statistics of the United States
Department of Labor.

 

(b) Annual Bonus. Executive shall be entitled to receive, in respect of each
calendar year during the Term, an annual cash incentive bonus (the “Annual
Bonus”) pursuant to the terms of the Company’s Annual Incentive



--------------------------------------------------------------------------------

Compensation Plan (the “Annual Incentive Plan”); provided, however, that in lieu
of an Annual Bonus for calendar year 2004, Executive shall be entitled to
receive the following bonuses: (i) a sign-up bonus of $175,000 payable within 30
days of the Effective Time and (ii) a bonus of $192,000, in respect of the
period from the Effective Time to the end of 2004, payable on or before December
31, 2004. The performance goals and target bonus amounts for each year during
the Term, commencing with calendar year 2005, shall be set forth in a
performance plan to be determined by the Compensation Committee of the Board in
good faith and delivered to Executive within 90 days of the beginning of each
calendar year during the Term; provided that (x) the target bonus amount for
each year during the Term, commencing with calendar year 2005, shall not be less
than 70% of Base Salary and the maximum bonus amount shall not be less than 90%
of Base Salary and (y) the performance goals for each year during the Term,
commencing with calendar year 2005, shall be the same as those established for
the Company’s chief executive officer. Except as otherwise provided in this
Agreement, the Annual Bonus shall be paid to Executive at such times and in such
amounts as provided in the Annual Incentive Plan.

 

(c) Long-Term Performance Unit Plan. As of the Effective Time, the Compensation
Committee of the Board has awarded Executive 25,000 performance units (the
“Performance Units”) under the Company’s Long-Term Incentive Plan (the “LTI
Plan”). Except as otherwise provided in this Agreement, the Performance Units
shall vest and become payable as of December 31, 2006 in accordance with the LTI
Plan, unless otherwise provided in the LTI Plan.

 

(d) Equity Awards.

 

(i) As of the Effective Time, the Compensation Committee of the Board has
awarded to Executive 60,000 shares of restricted common stock of the Company
(the “Stock Award”) under the Company’s 2001 Senior Stock Plan, as amended (the
“Stock Plan”). The shares of restricted stock granted pursuant to the Stock
Award as aforesaid (the “Restricted Shares”) shall vest and become
nonforfeitable as follows: 15,000 shares shall vest on September 1, 2005, 15,000
shares shall vest on September 1, 2006, 15,000 shares shall vest on September 1,
2007 and 15,000 shares shall vest on December 31, 2008 (provided in each case
Executive’s employment with the Company continues through the applicable vesting
date). Notwithstanding the foregoing, (A) in the event of a Change of Control
(as defined below), any unvested Restricted Shares shall become immediately
vested and nonforfeitable upon the occurrence of such event, (B) in the event of
the termination of Executive’s employment due to death or Disability (as defined
below) on or prior to January 1, 2006, any unvested Restricted Shares that were
scheduled to vest on or prior to January 1, 2006, shall become immediately
vested and nonforfeitable and the remaining unvested Restricted Shares shall be
cancelled and forfeited and (C) in the event of the termination of Executive’s
employment by the Company without Cause (as defined below) or Executive’s
termination for Good Reason (as defined below), then an “appropriate fraction”
(as hereinafter defined) of each separate tranche of any unvested Restricted
Shares shall become immediately vested and nonforfeitable and the remaining
unvested Restricted Shares shall be cancelled and forfeited. For purposes of the
foregoing, the “appropriate fraction” with respect to any tranche of Restricted
Shares means: (i) the amount of time that has elapsed from the grant date of
such Restricted Shares to the occurrence of the event triggering accelerated
vesting divided by (ii) the total amount of time from the grant date to the
scheduled vesting date for such Restricted Shares absent accelerated vesting.
For purposes of the foregoing, the Restricted Shares scheduled to vest on
different dates will be considered separate tranches and the calculation of the
appropriate fraction will be made separately for each tranche as if such tranche
were the only tranche (i.e., the Restricted Shares scheduled to vest on
September 1, 2005 are one tranche, those scheduled to vest on September 1, 2006
a second tranche, those scheduled to vest on September 1, 2007 a third tranche
and those scheduled to vest on December 31, 2008 a fourth tranche). In the event
of the termination of Executive’s employment by the Company for Cause, or
Executive’s voluntary resignation without Good Reason (as defined below), any
unvested Restricted Shares shall be cancelled and forfeited. The Stock Award
shall be subject to such other terms and conditions as are provided in the grant
agreement between Executive and the Company, attached hereto as Exhibit A, which
terms shall not be inconsistent with this paragraph 3(d) and the Stock Plan.

 

(ii) Unless previously registered, the Company shall file with the Securities
and Exchange Commission a Form S-8 registration statement registering any shares
of Company common stock (“Company Stock”) not

 

2



--------------------------------------------------------------------------------

previously registered and issuable upon settlement of the Performance Units and
any other equity award that may hereafter be granted to Executive, whether
pursuant to this Agreement or otherwise. Such Form S-8 shall be filed not later
than the date on which such Performance Units or other equity awards become
vested. Executive acknowledges that the number of shares of Common Stock that
may be issued upon the settlement of the Performance Units will not be
ascertainable until the vesting of such Performance Units and, therefore, any
Form S-8 filed before vesting will be based on an estimate and may not cover all
the shares required. Following the vesting of the Performance Units, the Company
will reasonably promptly file an additional Form S-8, if required to register
additional shares required to be issued in connection with the Performance
Units.

 

(e) Benefits.

 

(i) Benefits Generally. Executive shall be entitled to participate in the
Company’s group health insurance program, group life insurance program,
supplemental life insurance program, group short-term and long-term disability
plans, and any tax-qualified and nonqualified retirement plans (but excluding
the retirement arrangement provided in Section 5(f) of the employment agreement
between the Company and Wayland R. Hicks dated April 8, 2004) that are generally
made available to other senior executives of the Company. The Executive shall
also be entitled to four weeks of vacation for each calendar year during the
Term, and all Company holidays. The Executive shall be entitled to participate
in any other benefit plans and programs, as determined by the Board from time to
time.

 

(ii) Additional Benefits. In addition to the benefits provided pursuant to
paragraph 3(e)(i), the Company shall provide Executive with (A) supplemental
long-term disability coverage, to the extent available, up to a maximum benefit
of $15,000 per month, in addition to any benefits received by Executive under
the Company’s group long-term disability plan, and (B) supplemental term life
insurance coverage with a death benefit of $5 million (or such lesser amount of
coverage as may be obtained consistent with the limit on the cost of such
coverage noted below) (payable to the beneficiaries selected by Executive);
provided, the aggregate annual premium cost of such disability and life
insurance coverage during the Term does not exceed $10,000. The Company will
also pay for two bar association memberships and continuing legal education
courses so that Executive is in good standing as an attorney licensed to
practice in New York, Connecticut, and/or any other relevant jurisdiction.

 

(iii) Relocation Assistance and Expenses. During the Term, Executive shall be
eligible to participate in the United Rentals Relocation Policy in effect as of
the date of this Agreement (the “Relocation Policy”) as an Executive Homeowner.
For Executive’s initial relocation, he will be eligible to participate in the
Relocation Policy as aforesaid notwithstanding any distance limitation in the
policy. In addition, the Company shall reimburse Executive, upon presentation of
appropriate receipts, for the reasonable expenses incurred by the Executive
during his relocation, in accordance with the Relocation Policy.

 

(iv) Temporary Housing. The Company will reimburse Executive for the cost of
renting a temporary apartment in the Greenwich, Connecticut area (or such other
area within commuting distance selected by Executive), at a total cost not to
exceed $5,000 per month, for the period commencing on the Effective Time and
ending on September 30, 2005. In addition, the Company shall make an additional
payment or payments to make Executive whole for any federal, state or local
taxes incurred by him on account of any payments or benefits referred to in this
paragraph 3(e)(iv), including but not limited to taxes on each additional
payment made pursuant to this sentence.

 

(f) Change of Control. Notwithstanding the provisions of any Option, Restricted
Stock, Stock Unit Award or other equity award agreement or arrangement between
Executive and the Company to the contrary, any unvested Options, Restricted
Stock and Stock Unit Awards held by Executive shall automatically vest, and any
restrictions on any Restricted Stock held by Executive shall automatically
lapse, in the event of a Change of Control. For purposes of this Agreement, the
following terms have the following meanings:

 

“Affiliate” with respect to any person means a person that controls, is
controlled by, or is under common control with such person.

 

3



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to have occurred if

 

(i) any “person” is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, (the “Act”)) directly or indirectly,
of securities of the Company representing 35% or more of the total voting power
represented by then outstanding voting securities of the Company (calculated in
accordance with Rule 13d-3 of the Act), or has the power (whether as a result of
stock ownership, revocable or irrevocable proxies, contract or otherwise) or
ability to elect or cause the election of directors consisting at the time of
such election of a majority of the Board; provided, that the term “persons” is
defined in Sections 13(d) and 14(d) of the Act shall not include a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company; or

 

(ii) there shall be consummated a merger of the Company, or a plan of complete
liquidation of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of its assets, or any other business
combination of the Company with any other corporation, other than any such
merger or business combination which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or business combination; or

 

(iii) the individuals who constituted the Board of Directors as of the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the directors of the Company; provided, however, that: (i)
individuals whose election, or whose nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Board shall be considered, for purposes of this Agreement, members of the
Incumbent Board; and provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “election contest” (as described in
Rule 14a-11 promulgated under the Act) (an “Election Contest”) or other actual
or threatened solicitation of proxies or consents by or on behalf of a person or
entity other than the Company’s Board of Directors (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

 

“Options” means any and all options to purchase shares of common stock of the
Company that have been, or at any time hereafter will be, granted by the Company
to Executive, under any equity-based compensation plan or arrangement maintained
by the Company.

 

“Restricted Stock” means any and all awards of common stock of the Company that
are subject to certain restrictions as to vesting, transferability and rights as
a stockholder that have been, or at any time hereafter will be, granted or
awarded by the Company to Executive, under any equity-based compensation plan or
arrangement maintained by the Company.

 

“Stock Unit Award” means an unfunded and unsecured promise of the Company to
deliver to Executive, on the applicable vesting date for such award (or such
later date determined pursuant to the terms of a timely deferral election, as
applicable), either one share of common stock of the Company or cash equal to
the fair value of one such share on such date, subject to the terms of the
relevant grant agreement.

 

4. Expenses. Executive may incur reasonable business expenses while on Company
business, including expenses for hotels, meals, air travel, telephone,
automobile, gasoline and similar items. The Company shall either pay such
reasonable out-of-pocket expenses directly or promptly reimburse Executive for
such reasonable out-of-pocket expenses incurred by Executive upon presentation
of receipts and an itemized accounting of the expenses for which reimbursement
is sought and any other documentation necessary to comply with applicable
Internal Revenue Service rules and regulations.

 

5. Termination.

 

(a) Payment of Accrued But Unpaid Amounts Upon Termination.

 

(i) Notwithstanding any provision in this Agreement to the contrary, in the
event of termination of Executive’s employment for any reason during the Term,
Executive or his beneficiaries or estate shall

 

4



--------------------------------------------------------------------------------

receive, in addition to any rights Executive may have under any equity-based
compensation plan, arrangement or agreement maintained or entered into by the
Company pursuant to which Executive has received any equity-based award, or any
other payments or benefits required to be made or provided under the remaining
provisions of this paragraph 5, within fifteen days (subject to the following
sentence) after the effective date of termination: (1) any accrued but unpaid
Base Salary for services rendered by Executive to the Company prior to the
effective date of termination; (2) any earned and vested but unpaid Annual Bonus
award for the calendar year that has ended prior to the year of termination, and
for this purpose, any such Annual Bonus shall be treated as earned and vested if
Executive is employed on the last day of such calendar year; (3) any earned and
vested but unpaid awards due to Executive pursuant to the terms of the LTI Plan;
(4) with respect to a termination occurring after December 31, 2004, a pro-rata
Annual Bonus for the calendar year in which Executive’s termination occurs
(other than in connection with a voluntarily resignation by Executive or
termination by the Company for Cause) pursuant to the terms of the Annual
Incentive Plan; (5) reimbursement of any accrued but unpaid expenses required to
be reimbursed under this Agreement that were incurred by Executive prior to the
effective date of termination; (6) payment for any accrued but unpaid vacation
time to the extent consistent with Company policy in effect at the time of
termination; and (7) to the extent not theretofore paid, the bonuses for 2004
set forth in clauses (i) and (ii) of the proviso to the first sentence of
paragraph 3(b) (provided that if termination occurs prior to the end of 2004,
the bonus provided for in clause (ii) of the proviso to the first sentence of
paragraph 3(b) shall be prorated). Notwithstanding the foregoing, the Company
shall make payment with respect to any Annual Bonus and Performance Units
promptly following the date on which (A) the Company’s earnings are announced or
released (i) in the case of an Annual Bonus, for the fiscal year of the Company
to which the Annual Bonus relates and (ii) in the case of Performance Units, for
the fiscal year of the Company as of the end of which the value of such units
are to be determined in accordance with the LTI Plan; and (B) the Compensation
Committee of the Board has certified in writing the extent to which Executive is
entitled to the payment of such Annual Bonus and Performance Units.

 

(ii) Except as specifically provided in this Agreement or under the terms of any
incentive compensation, employee pension or welfare benefit plan in effect and
applicable to Executive on the effective date of termination, Executive shall
have no right to receive any other compensation, or to participate in any other
plan, arrangement or benefit of the Company after such termination and all other
obligations of the Company and rights of Executive under this Agreement shall
terminate effective as of the effective date of termination.

 

(b) Termination Due to Death or Disability. Executive’s employment with the
Company shall automatically terminate upon Executive’s death. If Executive
becomes “Disabled” (as hereinafter defined) at any time during the Term, the
Company shall have the right to terminate Executive’s employment (provided that
the Company shall first have made a reasonable accommodation pursuant to the
Americans with Disabilities Act), which termination shall become effective upon
a date not less than thirty calendar days following the date that written notice
of such termination is given to Executive. For purposes of this Agreement, the
term “Disability” or “Disabled” shall mean Executive’s inability to perform his
material duties under this Agreement due to any illness or physical or mental
disability or other incapacity as evidenced by a written statement of a
physician licensed to practice medicine in any state in the United States
mutually agreed upon by the Company and Executive, which disability or other
incapacity continues for a period in excess of 180 days in any consecutive
twelve-month period.

 

(c) Voluntary Resignation by Executive. Executive shall have the right to
terminate his employment without Good Reason (as hereinafter defined) at any
time by giving not less than ninety days prior written notice of his resignation
to the Company.

 

(d) Termination for Cause. Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote or not less than a majority
of the Board of Directors finding that in the good faith opinion of such members
of the Board, Executive was guilty of conduct set forth in any of clauses (i)
through (vi) of this paragraph 5(d), and

 

5



--------------------------------------------------------------------------------

specifying the particulars thereof in detail. For purposes of this Agreement,
Cause shall mean: (i) Executive’s willful and continued failure to perform
substantially his duties with the Company other than any such failure resulting
from Executive’s Disability or any such failure resulting from Executive’s
termination for Good Reason, after (A) a written demand for substantial
performance is delivered to Executive by the Board of Directors which
specifically identifies the manner in which the Board believes that Executive
has not performed his duties, and (B) the failure of Executive to reasonably
comply with such demand within thirty days of notice to Executive, (ii)
Executive’s willful engagement in conduct materially and demonstrably injurious
to the Company that is not cured by Executive within thirty days of notice to
Executive, (iii) Executive’s willful violation of paragraph 6 or 7 hereof that
is not cured by Executive within thirty days of notice to Executive, (iv)
Executive’s conviction of any felony from which all appeals have been exhausted,
(v) Executive being disbarred from practicing as an attorney, or (vi)
Executive’s failure to at all times remain a member in good standing of the bar
of the state of New York that is not cured within sixty days of notice to
Executive. For purposes of this subparagraph, no act or failure to act on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company or any Affiliate.

 

(e) Termination Without Cause or for Good Reason.

 

(i) Any termination by the Company other than due to death, Disability or Cause
shall be treated as a termination by the Company without Cause (hereinafter, a
termination “Without Cause”). The Company shall notify Executive of a
termination Without Cause pursuant to a written notice to Executive, which shall
specify the effective date of termination; provided, that, unless otherwise
agreed by the parties, such effective date shall not be more than thirty days
after the date of such notice. In the event of Executive’s termination Without
Cause, the Company shall pay to Executive a severance payment equal to 2.99
times the sum of (I) Executive’s annual Base Salary in effect at the time of
termination and (II) the highest annual bonus, if any, paid in cash, in-kind or
otherwise by the Company (whether or not pursuant to the Annual Incentive Plan)
to Executive during the three-year period immediately preceding the date of
termination, (the “Severance Payment”). For purposes of the foregoing, the
annual bonus paid for 2004 shall be the sum of (A) the bonus provided for in
clause (i) of the proviso to the first sentence of paragraph 3(b) and (B) the
annualized amount of the pro rata bonus provided for in clause (ii) of the
proviso to the first sentence of paragraph 3(b) (i.e., the amount specified in
such clause (ii) multiplied by three). For purposes of the foregoing, the bonus
payments for 2004 provided for in this Agreement shall be deemed to have been
paid on December 31, 2004 (or, if earlier, the date immediately preceding the
date of termination of this Agreement without Cause or for Good Reason)
irrespective of the actual date of payment. The Severance Payment shall be
payable in cash in a lump sum within fifteen days of the termination of
Executive’s employment.

 

(ii) This Agreement may be terminated by Executive for Good Reason upon written
notice to the Company, which shall be effective as of the date such notice is
delivered to the Company. In the event Executive terminates his employment for
Good Reason, Executive shall receive the same Severance Payment as provided in
paragraph 5(e)(i) in connection with a termination Without Cause. For the
purpose of this paragraph 5(e), “Good Reason” means any of the following events
unless it occurs with Executive’s express written consent, if the Company shall
have failed to correct or remedy such event (if subject to correction or remedy)
within thirty days following receipt of written notice from Executive describing
such event and demanding correction or remedy: (A) the assignment to Executive
of any significant duties inconsistent with, or a material diminution of,
Executive’s position, duties, titles, offices, responsibilities or status with
the Company, or any removal of Executive or any failure to appoint Executive to
any of such positions, including as Vice President and General Counsel; (B) a
reduction in Executive’s Base Salary required to be paid hereunder, or failure
by the Company to pay or provide for any vested and earned Annual Bonus or any
of the bonuses for 2004 provided for in clauses (i) and (ii) of the proviso to
the first sentence of paragraph 3(b), or any vested and earned award under the
LTI Plan; (C) any failure by the Company to provide Executive with benefits
described in paragraph 3(e); (D) a substantial increase in the level of
Executive’s business travel obligations, as required by the Board, compared to
Executive’s previous

 

6



--------------------------------------------------------------------------------

travel obligations during the first twelve months of the Term; (E) a relocation
of the Company’s principal executive offices more than 35 miles from the
location of such offices as provided in paragraph 19 herein, or requirement by
the Company that Executive perform his employment duties hereunder at any
location other than the Company’s principal executive offices, (F) any failure
by the Company to obtain the assumption of this Agreement by any successor to or
assignee of the Company, or (G) a material breach of this Agreement by the
Company.

 

Notwithstanding the foregoing, Executive shall also be entitled to voluntarily
terminate his employment with the Company for any reason by giving not less than
thirty days’ advance written notice to the Company of his intention to terminate
his employment at any time within the one-year period following any termination
of, or material amendment to, the LTI Plan by the Company in connection with a
Change of Control or otherwise that adversely affects the ability of Executive
to realize the full potential value of the 25,000 Performance Units awarded to
Executive as described in paragraph 3(c), and any such termination shall be
considered a termination for Good Reason for purposes of this Agreement.
Notwithstanding the foregoing, the Company may, at its option, elect to pay to
Executive the difference between (i) the amount (if any) actually realized by
Executive on such Performance Units that vested coincident with or prior to such
termination or amendment of the LTI Plan and (ii) the maximum potential value of
such Performance Units; and, in such case, the termination or amendment of the
Plan will not give Executive the right to terminate his employment for Good
Reason as aforesaid. Any such election by the Company must be made within 20
days of the termination or amendment to the LTI Plan.

 

6. Non-Competition and Non-Solicitation.

 

(a) During the Term and for a period of twelve months immediately following the
termination of this Agreement for any reason, Executive will not, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business of whatever nature
establish, enter into, be employed by or for, advise, consult with or become a
part of, any company, partnership, corporation or other business entity or
venture, or in any way engage in business for himself or for others, in
competition with the Company.

 

(b) During the Term and for a period of twenty-four months immediately following
the termination of this Agreement for any reason, Executive will not, directly
or indirectly, for himself or on behalf of or in conjunction with any other
person, persons, company, partnership, corporation or business of whatever
nature, solicit or induce, or attempt to solicit or induce, (i) any person that
has any material business relationship with the Company (including, without
limitation, any consultants or suppliers) to terminate or modify such
relationship or otherwise take any action detrimental in any material respect to
such relationship, (ii) any of the Company’s customers to become customers of
any business that is competitive with any aspect of the Company’s business; or
(iii) any person to leave the employ of the Company.

 

(c) Because of the difficulty of measuring economic losses to the Company as a
result of breach by Executive of the foregoing covenants, and because of the
immediate and irreparable damage that might be caused to the Company for which
it would have no other adequate remedy, Executive agrees that, without limiting
the remedies available to the Company, the foregoing covenants may be enforced
by the Company by injunctions and restraining orders.

 

(d) The parties agree that the covenants in this paragraph 6 impose a reasonable
restraint on Executive in light of the activities and business of the Company on
the date of this Agreement, and the Company and Executive intend that such
covenants shall subsequently be construed and enforced in light of the
activities and business of the Company on the date of the termination of the
employment of Executive. The covenants in this paragraph 6 are intended to be
severable and separate, and the unenforceability of any specific covenant shall
not affect the enforceability of any other covenant.

 

7. Confidentiality.

 

(a) During the Term and at all times following the termination of this
Agreement, Executive will not, except in furtherance of the business of the
Company, directly or indirectly (i) disclose to any person or entity, without

 

7



--------------------------------------------------------------------------------

the Company’s prior consent, any confidential information, whether prepared by
him or others, (ii) use any such information other than as directed by the
Company in writing, or (iii) remove confidential information from the premises
of the Company without the prior written consent of the Company.

 

(b) Confidential information includes, but is not limited to: (i) the name of
any company or business all or any substantial part of which is or at any time
was a candidate for potential acquisition by the Company, together with all
analyses and other information that the Company has generated, compiled or
otherwise obtained with respect to such candidate, business or potential
acquisition, or with respect to the potential effect of such acquisition on the
Company’s business, assets, financial results or prospects, (ii) business,
pricing and management methods, (iii) finances, strategies, systems, research,
surveys, plans, reports, recommendations and conclusions, (iv) names,
arrangements with, or other information relating to, the Company’s customers,
suppliers, equipment manufacturers, financiers, owners or operators,
representatives and other persons who have business relationships with the
Company or who are prospects for business relationships with the Company, (v)
technical information, work products and know-how, and (vi) cost, operating, and
other management information systems, and other software and programming.

 

(c) Notwithstanding any other provision of this Agreement, (i) confidential
information shall not include information that has been previously disclosed to
the public by the Company or that is in the public domain, other than by reason
of Executive’s breach of this paragraph 7, and (ii) disclosure by Executive of
confidential information that is required in connection with any judicial or
administrative proceeding or inquiry shall not be treated as a breach of this
paragraph 7, provided Executive has to the extent practicable given the Company
at least 10 days’ notice of request therefor (unless otherwise precluded by law)
and has cooperated with the Company in its attempts to obtain confidential
treatment of any request for confidential information.

 

8. Company Property. All products, records, designs, patents, plans, manuals,
memoranda, lists and other property delivered to Executive by or on behalf of
the Company or by its customers, and all records compiled by Executive that
pertain to the business of the Company (whether or not confidential) shall be
and remain the property of the Company and be subject at all times to its
discretion and control. Likewise, all correspondence with customers or
representatives, reports, records, charts, advertising materials, and any data
collected by Executive, or by or on behalf of the Company or its representatives
(whether or not confidential) shall be delivered promptly to the Company upon
request by it upon termination of Executive’s employment.

 

9. Intellectual Property. Executive shall disclose promptly to the Company any
and all conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by Executive
solely or jointly with another during the Term, and which are related to the
business or activities of the Company or which Executive conceives as a result
of his employment by the Company, and Executive hereby assigns and agrees to
assign all his interests therein to the Company or its nominee. Whenever
requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments that the Company shall deem
necessary to evidence such assignment to the Company or to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company’s interest in such intellectual property. The obligations
set forth in this paragraph 9 shall continue beyond the termination of this
Agreement with respect to inventions, improvements, and valuable discoveries,
whether patentable or not, conceived or made by Executive during the Term and
shall be binding upon Executive and his assigns, executors, administrators and
other legal representatives.

 

10. Cooperation in Proceedings. After the termination of Executive’s employment
with the Company, Executive shall continue to make himself reasonably available
at reasonable times, so as not to unreasonably interfere with his ongoing
business activities, to the Company to advise the Company, at its request, about
disputes with third parties as to which Executive has knowledge, and, Executive
agrees to cooperate fully with the Company in connection with litigation,
arbitrations and similar proceedings and to provide testimony with respect to
Executive’s knowledge in any such litigation, arbitrations and similar
proceedings involving the Company, in all cases without additional compensation
or consideration from the Company. In the event Executive is requested to
cooperate with the Company as provided in this paragraph 10, the Company shall

 

8



--------------------------------------------------------------------------------

reimburse Executive for his reasonable out-of-pocket, travel, lodging expenses
and, under circumstances where there is a conflict and Executive cannot be
adequately represented by counsel for the Company, legal expenses. Under
circumstances where Executive can be adequately represented by counsel for the
Company without conflict of interest, the Company shall have an affirmative
obligation to cause such counsel to fairly represent Executive’s interests in
such litigation, arbitrations or similar proceedings at the Company’s cost, and
the determination whether Executive can be adequately represented by counsel
without conflict of interest shall be made in good faith by the Company’s
counsel according to the cannons of ethics of the New York State Bar
Association.

 

11. Indemnification.

 

(a) The Company agrees to continue and maintain a directors and officers
liability insurance policy covering Executive both during Executive’s employment
and after Executive’s termination of his employment with respect to acts or
omissions that occurred prior to Executive’s termination of employment, on such
terms as are no less favorable to Executive than the terms generally applicable
to the Company’s executive officers generally.

 

(b) Concurrently with the execution and delivery of this Agreement, the Company
and Executive shall enter into an Indemnification Agreement (such agreement to
be in the form entered into with the Company’s chief executive officer).

 

12. Taxes. The payment of any compensation amounts to Executive hereunder shall
be subject to all federal, state and local withholding taxes, social security
deductions and any other required payroll deductions.

 

13. Certain Additional Payments.

 

The following provisions of this paragraph 13 shall not be effective unless
approved by the Company’s stockholders to the extent required by the Company’s
policy regarding the limitation on the amount of severance payments payable to
the Company’s executives, as described in the Company’s proxy statement, dated
May 20, 2004 (as such policy may be modified by the Company from time to time).
The Company will not be required to submit this provision for stockholder
approval until such time, if any, as the Company submits for approval a similar
provision for any other executive of the Company.

 

(a) If all or any portion of the payments and benefits which Executive is
entitled to receive pursuant to the terms of this Agreement or any other plan,
arrangement or agreement in respect of the Company or its Affiliates (the
“Payments”) constitutes “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), that
are subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code (or similar tax and/or assessment under state, local or other laws), the
Company (or its successors or assigns) shall promptly pay to Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of (i) any Excise Tax on the Payments, (ii) any
federal, state and local income tax and Excise Tax upon the Gross-Up Payment,
and (iii) any interest and penalties assessed in respect of the Excise Tax shall
be equal to the full amount of the Payments. For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made, and state and local income
taxes at the highest marginal rates of taxation in the state and locality of
Executive’s residence on the date the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which can be obtained from deduction
of such state and local taxes.

 

(b) All determinations with respect to the Gross-Up Payment for any Payments
shall be made in writing by a nationally recognized firm of certified public
accountants selected by the Company (the “Accountants”) The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
paragraph 13. The Company shall bear all fees and costs the Accountants may
reasonably charge or incur in connection with any calculations contemplated by
this paragraph 13.

 

9



--------------------------------------------------------------------------------

(c) If the Excise Tax is ultimately determined by the Internal Revenue Service
(the “IRS”) to be less than the amount taken into account in determining the
Gross-Up Payment paid pursuant to paragraph 13(a), Executive shall repay to the
Company, within ten (10) days after the time that the amount of such reduction
in Excise Tax is determined by the IRS, the portion of the Gross-Up Payment
attributable to such reduction plus interest on the amount of such repayment at
the rate provided in section 1274(b)(2)(B) of the Code for debt instruments with
a maturity after issuance equal to the period beginning on the date the Gross-Up
Payment was made and ending on the date of repayment required by this sentence.
If the Excise Tax is determined to exceed the amount taken into account in
determining the Gross-Up Payment paid pursuant to paragraph 13(a), the Company
within ten (10) days after the time that the amount of such excess Excise Tax is
determined by the IRS shall make an additional payment to Executive of an amount
equal to (i) such excess Excise Tax, (ii) any federal, state and local income
tax (determined pursuant to the last sentence of paragraph 13(a)) upon payments
made pursuant to this sentence for such excess Excise Tax, and (iii) any
interest and penalties payable to the IRS with respect to such excess Excise
Tax.

 

14. No Right of Set-off, Etc. Except as set forth in this Agreement, the
obligation of the Company to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.

 

15. No Obligation to Mitigate. In no event shall Executive be obliged to seek
other employment or consulting or take any other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by Executive as a result of self-employment or employment by another
employer.

 

16. Complete Agreement. Except as otherwise expressly provided herein or under
the terms of any other pre-existing equity compensation agreement, there are no
oral representations, understandings or agreements with the Company or any of
its officers, directors or representatives covering the same subject matter as
this Agreement. This written Agreement is the final, complete and exclusive
statement and expression of the agreement between the Company and Executive and
of all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. Except as otherwise expressly provided herein, this written
Agreement may not later be modified except by a further writing signed by the
Company and Executive, and no terms of this Agreement may be waived except by a
writing signed by the party waiving the benefit of such term.

 

17. No Waiver. No waiver by the parties hereto of any default or breach of any
term, condition or covenant of this Agreement shall be deemed to be a waiver of
any other term, condition or covenant contained herein or on any subsequent
default or breach of the same term, condition or covenant.

 

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties thereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

 

19. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To the Company:

  

United Rentals, Inc.

    

Five Greenwich Office Park

    

Greenwich, Connecticut 06830

    

Facsimile: (203) 622-6080

    

Attention: Chief Executive Officer

To the Executive:

  

To his home address as shown on the records of the

    

Company, Attention: Joseph Ehrenreich

 

Notice shall be deemed given and effective (a) three (3) business days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, (b) when received by the

 

10



--------------------------------------------------------------------------------

addressee, if sent by a nationally recognized air courier for next day delivery
service (receipt requested), or (c) upon personal delivery (with written
confirmation of receipt). Either party may change the address for notice by
notifying the other party of such change in accordance with this paragraph 19.

 

20. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative, and so far as it is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of this Agreement
or any part hereof,

 

21. Governing Law; Forum Selection. This Agreement shall be construed in all
respects in accordance with the laws of the State of Delaware, without giving
effect to its conflicts of laws principles. Any litigation instituted by any
party to this Agreement pertaining to this Agreement must be filed before a
court of competent jurisdiction in Connecticut or Delaware and both parties
hereby consent irrevocably to the jurisdiction of such courts over them.

 

22. Legal Fees and Expenses.

 

(a) The Company shall pay the reasonable legal fees, costs and expenses incurred
by Executive in connection with any action arising under this Agreement or any
agreement entered into pursuant hereto, provided that any dispute or controversy
between the parties regarding this Agreement or any such other agreement is
resolved in any manner in favor of Executive. Upon any initial determination in
favor of Executive, the Company shall advance to Executive an amount equal to
Executive’s previously incurred legal fees and a reasonable estimate of any
legal fees, costs and expenses that may be incurred by Executive in connection
with the final resolution of such matter. In addition, the Company shall pay or
reimburse Executive for attorneys’ fees incurred by Executive in connection with
the negotiation and preparation of this Agreement, and it is agreed that the
payment or reimbursement of such fees shall be considered a working condition
fringe benefit. This paragraph 22 shall not affect Executive’s common-law or
statutory indemnification rights, or any agreements or other arrangements
between the parties relating to indemnification.

 

(b) The Company shall pay all reasonable accounting and legal fees, costs and
expenses that Executive may hereafter incur in connection with establishing,
supporting or defending any good faith position that impacts the amount of
Excise Tax, if any, that Executive would be required to pay. The reasonableness
of the fees shall be made taking into account all relevant factors including the
amount of the potential tax savings or tax detriment to Executive.

 

23. Relationship with Former Firm. Prior to the Effective Time, Executive will
withdraw as a partner of Ehrenreich, Eilenberg and Krause, LLP (the “Former
Firm”). However, Executive may assist the Former Firm in transitioning his
client responsibilities to other attorneys within the firm, provided that such
assistance shall not interfere with the performance of his duties hereunder.

 

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

UNITED RENTALS, INC.

By:

 

 

 

--------------------------------------------------------------------------------

Title:

 

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Joseph Ehrenreich

 

12



--------------------------------------------------------------------------------

Exhibit A

 

2001 SENIOR STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

Awardee: Joseph Ehrenreich (“Awardee”)

Grant Date: [Insert Effective Date]

Restricted Shares: 60,000

 

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made as of the Grant Date
by and between UNITED RENTALS, INC., a Delaware corporation having an office at
Five Greenwich Office Park, Greenwich, CT 06830 (the “Company”), and Awardee.
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Company’s 2001 Senior Stock Plan (the “Plan”).

 

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Grant of Restricted Stock. The Company hereby grants 60,000 shares of
restricted stock (the “Shares”) to Awardee pursuant to the Plan, subject to the
terms and conditions of this Agreement and the Plan.

 

2. Vesting; Forfeiture. The Shares shall vest and become nonforfeitable as
follows: (A) 15,000 Shares shall vest on September 1, 2005, 15,000 shares shall
vest on September 1, 2006, 15,000 shares shall vest on September 1, 2007 and
15,000 shares shall vest on December 31, 2008 (provided in each case Awardee’s
employment with the Company continues through the applicable vesting date).
Notwithstanding the foregoing, (A) in the event of a Change of Control (as
defined in the Employment Agreement dated as of June [    ], 2004 between the
Company and Awardee (the “Employment Agreement”)), any unvested Shares shall
become immediately vested and nonforfeitable upon the occurrence of such event,
(B) in the event of the termination of Awardee’s employment due to death or
Disability (as defined in the Employment Agreement) on or prior to January 1,
2006, any unvested Shares that were scheduled to vest on or prior to January 1,
2006, shall become immediately vested and nonforfeitable and the remaining
unvested Shares shall be cancelled and forfeited and (C) in the event of the
termination of Awardee’s employment by the Company without Cause (as defined in
the Employment Agreement) or Awardee’s termination for Good Reason (as defined
in the Employment Agreement), then an “appropriate fraction” (as hereinafter
defined) of each separate tranche of any unvested Shares shall become
immediately vested and nonforfeitable and the remaining unvested Shares shall be
cancelled and forfeited. For purposes of the foregoing, the “appropriate
fraction” with respect to any tranche of Shares means: (i) the amount of time
that has elapsed from the grant date of such Shares to the occurrence of the
event triggering accelerated vesting divided by (ii) the total amount of time
from the grant date to the scheduled vesting date for such Shares absent
accelerated vesting. For purposes of the foregoing, the Shares scheduled to vest
on different dates will be considered separate tranches and the calculation of
the appropriate fraction will be made separately for each tranche as if such
tranche were the only tranche (i.e., the Shares scheduled to vest on September
1, 2005 are one tranche, those scheduled to vest on September 1, 2006 a second
tranche, those scheduled to vest on September 1, 2007 a third tranche and those
scheduled to vest on December 31, 2008 a fourth tranche). In the event of the
termination of Awardee’s employment by the Company for Cause, or Awardee’s
voluntary resignation without Good Reason (as defined in the Employment
Agreement), any unvested Shares shall be cancelled and forfeited.

 

3. Stock Certificates; Transferability.

 

3.1. The Company shall promptly deliver to Awardee a stock certificate for the
Shares. The certificate shall contain a legend (the “Vesting Legend”) as
follows:

 

The securities represented by this certificate are subject to a restricted stock
agreement between the Company and the registered owner of this certificate (or
his predecessor in interest).

 

13



--------------------------------------------------------------------------------

Copies of said agreement may be obtained upon written request to the secretary
of the Company by the registered owner hereof. These securities may be cancelled
and retired by the Company in the circumstances set forth in the restricted
stock agreement, in which event this Certificate shall be null and void.

 

3.2. The Company will cause the Vesting Legend to be removed upon request by
Awardee given at any time after the Shares have vested, but only if the Awardee
has satisfied the withholding tax obligations set forth elsewhere in this
Agreement.

 

3.3. Should Awardee forfeit any Shares, Awardee shall promptly return the
certificate therefor to the Company for cancellation. Without limiting the
Company’s other rights and remedies for any failure to timely make such return,
Awardee shall indemnify the Company and hold the Company harmless from all loss,
damage or claim which the Company may incur as a result of such failure. Whether
or not such certificate is returned as aforesaid, such certificate shall upon
such forfeiture no longer represent shares of common stock and will be cancelled
on the records of the Company.

 

5. Transferability.

 

3.4. To the extent that the Shares have not vested, they are not transferable by
the Awardee, whether by sale, assignment, exchange, pledge, or hypothecation, or
by operation of law or otherwise except (a) pursuant to a qualified domestic
relations order as defined for purposes of the Employee Retirement Income
Security Act of 1974, as amended, or (b) by gift to a member of the “Family” (as
defined below) of the Awardee, to or for the benefit of one or more
organizations qualifying under Code sec. 501(c) (3) and 170(c) (2) (a
“Charitable Organization”) or to a trust for the exclusive benefit of the
Awardee, one or more members of the Awardee’s Family, one or more Charitable
Organizations, or any combination of the foregoing, provided that any such
transferee shall enter into a written agreement to be bound by the terms of this
Agreement. For this purpose, “Family” shall mean the ancestors, spouse,
siblings, spouses of siblings, lineal descendants and spouses of lineal
descendants of the Awardee.

 

3.5. The Company shall not be required to transfer on its books any of the
Shares that shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or to treat any transferee to whom such
shares have been so sold or transferred as a stockholder of the Company.

 

4. Rights as Stockholder. Except as otherwise provided in Sections 3 and 4, the
Awardee shall until forfeiture be entitled to all rights of a stockholder of the
Company, including the right to vote the Shares and to receive dividends and/or
other distributions declared on such shares.

 

5. Not a Contract for Employment. No rights to continued employment with the
Company shall be construed as arising under the terms of this Agreement.

 

6. Conformity with Plan. Except as specifically set forth herein or in the
Employment Agreement, this Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Any inconsistencies between this Agreement and
the Plan with respect to any mandatory provisions of the Plan shall be resolved
in accordance with the terms of the Plan. By executing and returning the
enclosed copy of this Agreement, Awardee acknowledges its receipt of the Plan
and its agreement to be bound by all the terms of the Plan.

 

7. Withholding Taxes. Awardee shall pay to the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of the vesting or distribution of the Shares no later than
the date of the event creating the tax liability. The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Awardee. Awardee may pay any such tax obligation by
surrendering shares of Stock to the Company. In the event that payment to the
Company of such tax obligations is made in shares of Stock, such shares shall be
valued at their fair market value on the applicable date for such purposes.

 

8. Awardee Advised To Obtain Personal Counsel and Tax Representation. IMPORTANT:
The Company and its employees do not provide any guidance or advice to
individuals who may be granted an

 

14



--------------------------------------------------------------------------------

Award under the Plan regarding the federal, state or local income tax
consequences or employment tax consequences of participating in the Plan. Each
person who may be entitled to any benefit under the Plan is responsible for
determining their own personal tax consequences of participating in the Plan.
Accordingly, you may wish to retain the services of a professional tax advisor
in connection with any Awards under the Plan.

 

9. Miscellaneous.

 

9.1. This Agreement may not be changed or terminated except by written agreement
signed by the Company and Awardee. It shall be binding on the parties and on
their personal representatives and permitted assigns.

 

9.2. This Agreement and the Employment Agreement sets forth all agreements of
the parties with respect to the subject matter hereof, and such agreements
supersede and cancel all prior agreements with respect to the subject matter
hereof. This Agreement shall be enforceable by decrees of specific performance
(without posting bond or other security) as well as by other available remedies.

 

9.3. This Agreement shall be governed by, and construed in accordance with, the
laws of Delaware. Any litigation instituted by any party to this Agreement
pertaining to this Agreement must be filed before a court of competent
jurisdiction in Connecticut or Delaware and both parties hereby consent
irrevocably to the jurisdiction of such courts over them.

 

10. All notices, requests, service of process, consents, and other
communications under this Agreement shall be in writing. Notice shall be deemed
given and effective (a) three (3) business days after the deposit in the U.S.
mail of a writing addressed as provided below and sent first class mail,
certified, return receipt requested, (b) when received by the addressee, if sent
by a nationally recognized air courier for next day delivery service (receipt
requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph. Notices shall be
addressed (i) to Awardee at the last address he has filed in writing with the
Company and (ii) to the Company at its principal offices attention Chief
Executive Officer. Either party hereto may designate a different address by
providing written notice of such new address to the other party hereto as
provided above.

 

11. This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

 

Dated: As [Effective Date]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNITED RENTALS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

AWARDEE:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

16